DETAILED ACTION
This office action is in response to the remarks filed on 02/08/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dash et al. US 2011/0032027 in view of Nguyen et al. US 20150309113.
	Regarding Claim 1, Dash teaches (Figures 2a and 3-5) a bandgap voltage generating apparatus (Fig. 2a) comprising: a bandgap circuit (210) configured to determine whether to generate a bandgap voltage (Vref) based on an enable clock (250), and a logic circuit (205) coupled to the bandgap circuit; wherein the logic circuit at least one of the at least one clock (255) to generate the enable clock for an enable terminal of the bandgap circuit, and a switch (215) having a first terminal coupled to an output terminal of the bandgap circuit (210) to receive the bandgap voltage; wherein the logic circuit (205) further uses at least  the original clock  to generate a switch clock (240) for a control terminal of the switch. (For Example: Paragraph 23-29). (For Example: Paragraph 23-29)
	 Dash does not teach a frequency dividing circuit configured to divide an original clock to generate at least one divided clock; and a logic circuit coupled to the frequency dividing circuit; wherein the logic circuit uses at least one of the at least one divided clock, and the logic circuit further uses at least two of the original clock and the at least one divided clock..
	Nguyen teaches (Figures 3 and 5 ) a frequency dividing circuit (507, 505 and 519) configured to divide an original clock (clk or oscf or oscs) to generate at least one divided clock; and a logic circuit (527, 509, 521 and 525) coupled to the frequency dividing circuit; wherein the logic circuit uses at least one of the at least one divided clock (output from 507, 505 or 519) and,  the logic circuit further uses at least two of the original clock (clk or oscf or oscs) and the at least one divided clock (from 507, 505 and 519). (. (For example: Paragraphs 33-35 and 40)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Dash to include a frequency dividing circuit configured to divide an original clock to generate at least one divided clock; and a logic circuit coupled to the frequency dividing circuit; wherein the logic circuit uses at least one of the at least one divided clock, and the logic circuit further 
	Regarding Claims 3 and 16, Dash teaches (Figures 2a and 3-5) wherein the switch (215) is turned on during an on period of the switch clock (Fig. 3), the bandgap circuit is enabled during an enable period of the enable clock (Fig. 3), the enable period is longer than the on period, and the on period falls within the enable period (Fig. 3). (For Example: Paragraph 31)
	Regarding Claim 14, Dash teaches (Figures 2a and 3-5) the apparatus claim, which is claim 1 above, claim 14 the method claim teaches the same/similar limitations and rejected with the same ground.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dash et al. US 2011/0032027 in view of Nguyen et al. US 20150309113 as applied to claim 2 above, and further in view of Fan et al. US 8,390,614.
	Regarding Claim 8, Dash teaches (Figures 2a and 3-5) wherein the logic circuit (505); and an output terminal of the Logic circuit is coupled to the control terminal of the switch (215) to provide the switch clock; the logic circuit is coupled to the enable terminal of the bandgap circuit to provide the enable clock. (For Example: Paragraph 23-29)
	Dash does not teach wherein the logic circuit comprises: a NAND gate having a first input terminal configured to receive a reset signal, wherein a second input terminal of the NAND gate is configured to receive one of the original clock and the at least one divided clock; a first AND gate having a first input terminal coupled to an output terminal of the NAND gate, wherein an output terminal of the first AND gate is coupled to the 
	Nguyen teaches wherein the logic circuit has a first input terminal configured to receive a reset signal.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Dash to include wherein the logic circuit has a first input terminal configured to receive a reset signal, as taught by Nguyen, to determine optimum times of operation of the circuitry. 
	 Dash does not teach wherein the logic circuit comprises: a NAND gate having a first input terminal configured to receive a reset signal, wherein a second input terminal of the NAND gate is configured to receive one of the original clock and the at least one divided clock; a first AND gate having a first input terminal coupled to an output terminal of the NAND gate, wherein an output terminal of the first AND gate is coupled to the control terminal of the switch to provide the switch clock; and a second AND gate having a plurality of input terminals coupled to the frequency dividing circuit to receive at least two of the at least one divided clock, wherein an output terminal of the second AND gate is coupled to a second input terminal of the first AND gate, and the output terminal of the second AND gate is coupled to the enable terminal of the bandgap circuit to provide the enable clock.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Dash to include a frequency dividing circuit configured to divide an original clock to generate at least one divided clock; and a logic circuit coupled to the frequency dividing circuit; wherein the logic circuit uses at least one of the at least one divided clock, as taught by Fan, to provide low jitter control signals. 
	Regarding Claims 9 and 11, Dash teaches (Figures 2a and 3-5) a bandgap voltage generating apparatus (Fig. 2a). (For Example: Paragraph 23-29)
	 Dash does not teach wherein a pulse width of the one of the original clock and the at least one divided  transmitted to the second input terminal of the NAND gate is smaller than a pulse width of the divided clocks transmitted to the plurality of input terminals of the second AND gate.
 Examiner’s Note: The combination of pulses sent to 221 when taken as a plurality of pulses will have a bigger pulse width than the pulse width of one signal based on CKIN. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Dash to include wherein a pulse width of a clock transmitted to the second input terminal of the NAND gate is smaller than a pulse width of the divided clocks transmitted to the plurality of input terminals of the second AND gate, as taught by Fan, to provide low jitter control signals.
	Regarding Claim 10, Dash teaches (Figures 2a and 3-5) wherein the logic circuit (505); and an output terminal of the Logic circuit is coupled to the control terminal of the switch (215) to provide the switch clock; the logic circuit is coupled to the enable terminal of the bandgap circuit to provide the enable clock. (For Example: Paragraph 23-29)
	Dash does not teach a NAND gate having a first input terminal configured to receive a reset signal, wherein a second input terminal of the NAND gate is configured to receive one of the original clock and the at least one divided clock; and an AND gate having a first input terminal coupled to an output terminal of the NAND gate, wherein a second input terminal of the AND gate is coupled to the frequency dividing circuit to receive one of the at least one divided clock, and an output terminal of the AND gate is coupled to the control terminal of the switch to provide the switch clock; wherein the 
	Nguyen teaches wherein the logic circuit has a first input terminal configured to receive a reset signal.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Dash to include wherein the logic circuit has a first input terminal configured to receive a reset signal, as taught by Nguyen, to determine optimum times of operation of the circuitry. 
	 Dash does not teach a NAND gate having a first input terminal configured to receive a reset signal, wherein a second input terminal of the NAND gate is configured to receive one of the original clock and the at least one divided clock; and an AND gate having a first input terminal coupled to an output terminal of the NAND gate, wherein a second input terminal of the AND gate is coupled to the frequency dividing circuit to receive one of the at least one divided clock, and an output terminal of the AND gate is coupled to the control terminal of the switch to provide the switch clock; wherein the divided clock transmitted to the second input terminal of the AND gate is used as the enable clock.
	Fan teaches (Figure 2a) a NAND gate (207) having a first input terminal configured to receive a signal (from 203), wherein a second input terminal of the NAND gate is configured to receive one of the original clock and the at least one divided clock (from 205); and an AND gate (209) having a first input terminal coupled to an output terminal of the NAND gate, wherein a second input terminal of the AND gate is coupled to the frequency dividing circuit to receive one of the at least one divided clock (with 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Dash to include a frequency dividing circuit configured to divide an original clock to generate at least one divided clock; and a logic circuit coupled to the frequency dividing circuit; wherein the logic circuit uses at least one of the at least one divided clock, as taught by Fan, to provide low jitter control signals. 
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dash et al. US 2011/0032027 in view of Nguyen et al. US 20150309113 as applied to claim 2 above, and further in view of Horiguchi et al. US 2005/0088158.
	Regarding Claim 12, Dash teaches (Figures 2a and 3-5) a bandgap voltage generating apparatus (Fig. 2a). (For Example: Paragraph 23-29)
	 Dash does not teach wherein the frequency dividing circuit comprises: a plurality of unit circuit connected to each other in series to form a unit string, wherein an input terminal of a first unit circuit in the unit string receives the original clock, and an output terminal of at least one of the plurality of unit circuit generates the at least one divided clock.
	Horiguchi teaches (Figures 9-10) wherein the frequency dividing circuit (7) comprises: a plurality unit circuit (at 71) connected to each other in series to form a unit string, wherein an input terminal of a first unit circuit (FF1) in the unit string receives the 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Dash to include wherein the frequency dividing circuit comprises: a plurality of unit circuit connected to each other in series to form a unit string, wherein an input terminal of a first unit circuit in the unit string receives the original clock, and an output terminal of at least one of the plurality of unit circuit generates the at least one divided clock, as taught by Fan, to improve efficiency and conduction losses.
	Regarding Claim 13, Dash teaches (Figures 2a and 3-5) a bandgap voltage generating apparatus (Fig. 2a). (For Example: Paragraph 23-29)
	 Dash does not teach wherein any one of the plurality of unit circuit comprises: a flip-flop having a clock trigger terminal as the input terminal of the unit circuit, wherein an output terminal of the flip-flop is used as the output terminal of the unit circuit; and a NOT gate having an input terminal coupled to the output terminal of the flip-flop, wherein an output terminal of the NOT gate is coupled to a data input terminal of the flip-flop.
	Horiguchi teaches (Figures 9-10) wherein any one of the plurality of one unit circuit comprises: a flip-flop (FF1) having a clock trigger terminal as the input terminal of the unit circuit, wherein an output terminal of the flip-flop is used as the output terminal of the unit circuit; and a NOT gate (at 71) having an input terminal coupled to the output terminal of the flip-flop, wherein an output terminal of the NOT gate is coupled to a data input terminal of the flip-flop (See Fig. 10). (For Example: Paragraph 90-92)
.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 4; prior art of record fails to disclose either by itself or in combination:  “… wherein the logic circuit comprises: a first NAND gate having a first input terminal configured to receive a reset signal, wherein a second input terminal of the first NAND gate is configured to receive one of the original clock and the at least one divided clock; a second NAND gate having a first input terminal coupled to an output terminal of the first NAND gate, wherein an output terminal of the second NAND gate is coupled to the control terminal of the switch to provide the switch clock; and an AND gate having a plurality of input terminals coupled to the frequency dividing circuit to receive at least two of the at least one divided clock, wherein an output terminal of the AND gate is coupled to a second input terminal of the second NAND gate, and the output terminal of the AND gate is coupled to the enable terminal of the bandgap circuit to provide the enable clock.”
Claim 6; prior art of record fails to disclose either by itself or in combination:  “…wherein the logic circuit comprises: a first NAND gate having a first input terminal configured to receive a reset signal, wherein a second input terminal of the first NAND gate is configured to receive one of the original clock and the at least one divided clock; and a second NAND gate having a first input terminal coupled to an output terminal of the first NAND gate, wherein a second input terminal of the second NAND gate is coupled to the frequency dividing circuit to receive one of the at least one divided clock, and an output terminal of the second NAND gate is coupled to the control terminal of the switch to provide the switch clock; wherein the divided clock transmitted to the second input terminal of the second NAND gate is used as the enable clock.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
	Applicant argued that “In other words, even if Applicant concedes that Nguyen discloses the clock signals (elk, oscf and oscs) may be divided to generate multiple divided clocks, only one divided clock is used to generate a clock signal, while the 

	Applicant argued that “Based on the above, Applicant respectfully submits that persons having ordinary skill in the art would not combine the device 500 of Nguyen with the logic 205 of Dash, nor would they arrive at the feature "wherein the logic circuit uses at least one of the at least one divided clock to generate the enable clock for an enable terminal of the bandgap circuit" as claimed in claim 1 by using Dash and Nguyen without being inventive”. However, the claim require that the logic circuit generates control signal the enable clock signal requiring that at least one of the divided clock is used and for generating the switch clock signal at least two of the original clock and the divided clock are used. For the enable clock signal the Dash reference uses the original clock therefore Nguyen teaches the use of a frequency divider to provide divided clocks. For the switch clock signal the Dash reference uses the original clock for generation of said signal but Nguyen is used to teach the use of a frequency divider circuit to provide divided clocks.  Therefore, a person having ordinary skill in the art would combine the two to provide different times of enablement for the system and by doing so optimize the operation times of the circuitry.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838